      Case 2:19-cv-00976-MCE-AC Document 12 Filed 04/29/20 Page 1 of 2


 1 ROBERT C BOWMAN JR. (SBN 232388)
   robert@bowmanandassoc.com
 2 LAURA REICH (SBN 289115)
   lreich@bowmanandassoc.com
 3 LAW OFFICES OF BOWMAN & ASSOCIATES
   3230 Ramos Circle
 4 Sacramento, CA 95827
 5 Attorney for Plaintiff
   ROBERT FERNANDEZ
 6
   GABRIELLE M. WIRTH (SBN 106492)
 7 wirth.gabrielle@dorsey.com
   NISHA VERMA (SBN 284130)
 8 verma.nisha@dorsey.com
   DORSEY & WHITNEY LLP
 9 600 Anton Boulevard, Suite 2000
   Costa Mesa, CA 92626
10 Telephone: (714) 800-1400
   Facsimile: (714) 800-1499
11
   Attorneys for Defendant
12 JACOBSON WAREHOUSE COMPANY INC.
   (D.B.A XPO LOGISTICS)
13
14                      UNITED STATES DISTRICT COURT
15                    EASTERN DISTRICT OF CALIFORNIA
16
17 ROBERT FERNANDEZ,                     CASE NO: 2:19-CV-00976-MCE-AC
18                  Plaintiff,           [SAN JOAQUIN SUPERIOR COURT
                                         CASE NO: STK CV UWT 2019-4884]
19
                                         ASSIGNED TO:
20      vs.                              District Judge: Morrison C. England, Jr.
                                         Magistrates Judge: Allison Claire
21
                                   ORDER UPON STIPULATION FOR
22 JACOBSON WAREHOUSE COMPANY DISMISSAL OF ACTION WITH
   INC. (D.B.A XPO LOGISTICS), and PREJUDICE PURSUANT TO F.R.C.P.
23 DOES 1 through 50, inclusive,   41(a)(1)
24                  Defendants.
                                         Complaint Filed: April 16, 2019
25                                       Removed to Federal: May 28, 2019
                                         Trial Date: Not Set
26
27
28
                                                  ORDER UPON STIPULATION OF DISMISSAL
                                                          CASE NO. 2:19-CV-00976-MCE-AC
          Case 2:19-cv-00976-MCE-AC Document 12 Filed 04/29/20 Page 2 of 2



 1            Plaintiff Robert Fernandez (“Plaintiff”) and Defendant Jacobson Warehouse
 2 Company Inc. (“Defendant”) (collectively “Parties”) acting through counsel hereby
 3 stipulate as follows;
 4            1.       The above-entitled action has been resolved through a negotiated
 5 settlement executed by the Parties, including all claims against all Parties.
 6 Therefore, the Parties stipulate that the above-entitled action be dismissed with
 7 prejudice pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure; and
 8            2.       The Parties shall each bear their own costs and fees.
 9 Dated: March 18, 2020                       /s/ Robert C. Bowman
                                               Robert C. Bowman Jr,
10                                             Attorney for Plaintiff
11                                             ROBERT FERNANDEZ
12
     Dated: April 7, 2020                      /s/ Gabrielle M. Wirth
13                                             Gabrielle M. Wirth,
                                               Attorney for Defendant
14
                                               JACOBSON WAREHOUSE COMPANY INC.
15
16                                             ORDER

17            In accordance with the foregoing stipulation of the parties, and good cause
18 appearing, the above-entitled action is hereby dismissed, with prejudice, each side
19 to bear its own costs and fees. The matter having now been concluded in its
20 entirety, the Clerk of Court is directed to close the file.
21
          IT IS SO ORDERED:
22
   Dated: April 28, 2020
23
24
25
26
27
28                                                   1
                                                             ORDER UPON STIPULATION OF DISMISSAL
                                                                     CASE NO. 2:19-CV-00976-MCE-AC
     4848-5208-6713\
